DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference number “53” designating a post mount (para. 60, line 3). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: reference numbers “26a” and “26b” in Figs. 5A-B, and reference number “51” in Fig. 9. It appears that “51” in Fig. 9 should read --57-- to designate the hostage target.  
The drawings are objected to because it appears that the angle indicated by reference number “81” in Fig. 18B does not accurately correspond to the “angled end portion” of the first and second leg structures designated by reference number “81” in the specification. See para. 0064, which appears to use the reference number “81” to refer to the end portions of the leg structures that rest flat on the ground.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the functional limitation “so that the hostage target falls from the hook when the hostage target is hit by a firing round” in lines 2-3 does not have sufficient written description support in the disclosure. Although claim 13 is an original claim, the claim lacks sufficient written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03, subsection V. At paragraph 61, the specification generically states that “[i]n an example, the hostage target 57 falls from the hook when the hostage target is hit by a firing round.” However, the disclosure does not explain how the target and/or the hook would be configured to produce this result. In the illustrated embodiment (see Figs. 9-11), it appears that the hostage target would have to be lifted upwardly and forwardly in order for the hook (62) to clear the opening (60) in the hostage target to permit the hostage target to leave the hook and fall to the ground. An upward and forward motion would not appear to occur when the hostage target is hit by a firing round. For these reasons, the original disclosure does not appear to provide sufficient written description support for the functional limitation of claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the limitation “a second leg support structure” in lines 1-2 renders the claim indefinite, because it is unclear whether this refers to the same second leg support structure previously recited in claim 1. For the purpose of examination, “a second leg support structure” will be interpreted to mean --the second leg support structure--. 
Regarding claim 5, the limitation “the at least one opening formed in the first ends of the first and second leg structures each have an offset angle that is equal and opposite to an angle of the angled end portion” renders the claim indefinite, because this limitation appears to be inconsistent with Applicant’s disclosure. See MPEP 2173.03. The examiner notes that claim 4 defines the angled end portion as “standing the support structure on a horizontal surface” (claim 4, lines 2-3), which appears to correspond to the angled end portion at the bottom end of the leg structures as shown in Fig. 18B. As disclosed, the openings (84, 85, Figs. 22A-B) in the first end of the leg structures have an offset angle that is “equal and opposite to an angle 90 of the angled end portion,” where the angle (90) is shown in Fig. 22A as an angled end portion that is at the top end in Fig. 18B (para. 0070), not the angled end portion that stands the support structure on the horizontal surface as recited in claim 4. See annotated Figs. 18B and 22A below. Because of the apparent inconsistency between the claims and the disclosure, it is unclear what configuration of openings is being claimed.

    PNG
    media_image1.png
    288
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    315
    694
    media_image2.png
    Greyscale

Regarding claim 13, the functional limitation “so that the hostage target falls from the hook when the hostage target is hit by a firing round” in lines 2-3 renders the claim indefinite, because it is unclear to what extent the claimed structure is limited by the intended result recited in the claim. As discussed above in the rejection under 35 USC 112(a), the disclosure does not explain how the target and hook would be configured to produce this result. Considered in view of Applicant’s disclosure, it is unclear how the claimed result is produced and thus what structure would be encompassed by the claim. See MPEP 2173.05(g).
Regarding each of claims 14-16, the limitation “a second leg support structure” in lines 1-2 of each claim renders the claims indefinite, because it is unclear whether this refers to the same second leg support structure previously recited in claim 1. For the purpose of examination, “a second leg support structure” in each of claims 14-16 will be interpreted to mean --the second leg support structure--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Babcock (US Patent Pub. 2019/0011229, hereinafter Babcock).
Regarding claim 1, Babcock discloses a modular target structure (Figs. 1-2; para. 0002) for supporting targets (such as torso target 10) during target practice, comprising: a first leg structure (first leg part 18; para. 0076), a second leg structure (second leg part 18); an interconnecting member (base plate 16) for connecting between the first and second leg structures (18) to form a substantially triangularly shaped support structure (see Babcock’s Fig. 1; compare to Applicant’s Fig. 1A), and at least one target mount (accessory rail 14). The support structure (formed by leg parts 18 and interconnecting member 16) is configurable between an operating position for target practice (Fig. 1) and a collapsed position for transport and storage (Fig. 5).
Regarding claim 16, Babcock further discloses the first and second leg structures (18) each have an integrally formed handle (slots 26, Fig. 4; para. 0088, lines 2-5, “slots 26 may … be sized and placed to act as hand grips for the user”).
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Prior (US Patent No. 4,298,096, hereinafter Prior).
Regarding claim 1, Prior discloses a modular structure (collapsible steel support 15, Figs. 1-2; col. 2, lines 1-16) capable of use for supporting targets during target practice (e.g., by suspending a target from lumber 14) comprising: a first leg structure (16), a second leg structure (18), and an interconnecting member (linkage 22) for connecting the first and second leg structures (16, 18) to form a substantially triangular shaped support structure (15, Figs. 1-2). The length of 2x4 lumber (14) supported by the leg structures (16, 18) reads on the claimed target mount, because Applicant has disclosed that the target mount may be a 2x4 piece of wood (para. 0051-0052). Prior discloses that the support structure (15) is configurable between an operating position (Fig. 1), which is inherently capable of use for target practice as noted above, and a collapsed position for transport and storage (col. 2, line 1, “collapsible”). The term “target” and the phrase “for supporting targets during target practice” in the preamble describe an intended use of the claimed structure and do not further limit the structure of the invention. Therefore, the description of intended use in the preamble is not given patentable weight. See MPEP 2111.02, subsection II. Similarly, the limitation “for target practice” in lines 8-9 describes an intended use of the claimed invention and does not further limit its structure. With respect to statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Prior discloses each and every structural limitation, as set forth above, and therefore anticipates the claim.
Regarding claim 3, Prior further discloses a beam support (steel angles 38 supporting beam 14, Figs. 3-4), at least one opening (bolt hole 32; col. 2, lines 10-12) formed in a first end of the first leg structure (at plate 28 of leg 16), and at least one opening (bolt hole 32; col. 2, lines 10-12) formed in a first end of the second leg structure (at plate 30 of leg 18). The beam support (38) connects into the opening (32) on the first leg structure (16) and the opening on the second leg structure (18) to connect the first leg structure to the second leg structure (via beam 14) in the operating position (Figs. 1-2).
Regarding claim 4, Prior further discloses the first and second leg structures (16, 18) each have an angled end portion (feet 26, Figs. 1-2; col. 2, lines 7-9) standing the support structure (15) on a horizontal surface in an angled position toward another adjacent support structure (15, Figs. 1-2) when the support structure and the adjacent support structure are positioned in a vertical position facing one another to support a crossbeam (14) therebetween.
Regarding claim 5, Prior further discloses the opening (32) formed in the first ends of the first and second leg structures (16, 18) each have an offset angle (A, annotated Fig. 1 below) that is equal and opposite to an angle (B) of the angled end portion (26). The examiner notes that when the support structure (15) is in the vertical position shown in Fig. 1 below, the openings (32) and the angled end portion (26) are in parallel horizontal planes at congruent angles on opposite sides of the angled leg structures (16, 18) that intersect the parallel horizontal planes. For that reason, the offset angle of the openings and the angle of the end portion are considered to be equal and opposite, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above.

    PNG
    media_image3.png
    434
    362
    media_image3.png
    Greyscale

	Regarding claim 7, Prior further discloses the beam support (38) has an opening formed therein (see opening between legs 40 and 42 of angles 38 in Figs. 3-4) to receive a cross beam (14) between adjacent support structures (15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Bricco (US Patent No. 4,433,843, hereinafter Bricco).
Regarding claim 2, Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 1. Babcock does not teach first and second interlocking slots. However, Bricco teaches a target support structure (10, Figs. 3-4; col. 5, lines 55-57) comprising a first interlocking slot (16) formed on an upper portion of a first leg structure (14) and a corresponding second interlocking slot (15) formed on a lower portion of a second leg structure (13), wherein the first interlocking slot (16) fits into the second interlocking slot (15) to removably secure the first leg structure (14) to the second leg structure (13) in an operating position (Figs. 3-4). Although illustrated at the mid-point of the leg structures (13, 14), Bricco teaches that the first and second interlocking slots (15, 16) may be positioned at various positions along the length of each leg structure as desired (col. 6, lines 12-14). Additionally, Babcock teaches that the first and second leg structures (18) are secured to one another at first ends of the leg structures (see Babcock, Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babcock by forming a first interlocking slot as taught by Bricco on the upper portion of the first end of the first leg structure and a corresponding second interlocking slot as taught by Bricco on the lower portion of the first end of the second leg structure, in order to simplify the attachment of the first and second leg structures. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Prior in view of Pixton (US Patent No. 9,658,035, hereinafter Pixton).
Regarding claim 6, Prior teaches the claimed invention substantially as claimed, as set forth above for claim 3. Prior teaches the beam support (angles 38 supporting beam 14) has at least one fastener (bolt 41, Figs. 3-4) on a first side to connect into the opening (32) on the first leg structure (16) and at least one fastener (41) on a second side to connect into the opening (32) on the second leg structure (18; col. 2, lines 10-20). Prior teaches the fasteners are bolts rather than tabs as claimed. However, Pixton teaches that a tab was known prior to Applicant’s invention to be a desirable substitute for a bolt, in order to permit assembly and disassembly without tools (see Pixton, col. 5, line 64-col. 6, line 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Prior by replacing the bolts of Prior with tabs as taught by Pixton, so that the structure can be assembled and disassembled without tools.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Anderson (US Patent Pub. 2019/0219370, hereinafter Anderson).
Regarding claim 8, Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 1. Babcock further discloses a post support (central portion of member 16 supporting main upright post 12, Figs. 1-2; or notch 88 for supporting upright post 80, Figs. 20-22, para. 0085) on the interconnecting member (16), the post support being offset 165 degrees from a horizontal plane (measured between the horizontal plane and the top edge surface of the interconnecting member 16 on which the post support is provided; see Fig. 24, 75 degrees + 90 degrees = 165 degrees) that provides a 15 degree offset from vertical for a post (upright post 12 or 80) provided in the post support (see Figs. 22 and 24). See para. 0041, last sentence: “The defined range for the deflection angle can be between 15 and 20 degrees from perpendicular, or another defined range is possible, depending on the application.” Although Babcock does not explicitly teach a post offset of 10 degrees (and corresponding post support offset of 170 degrees), Anderson teaches that a post offset of 10 degrees (para. 0057, “typically to 10 to 25 or 30 to 35 degrees”) was known prior to Applicant’s invention to be a suitable angle for safely deflecting bullet splatter (para. 0058). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babcock by providing a 10 degree post offset (rather than a 15-20 degree post offset as disclosed by Babcock) for the post provided in the post support, as taught by Anderson, with a corresponding 170 degree post support offset, in order to optimize the deflection of bullet splatter toward the ground. 
Regarding claim 9, the modified Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 8. Babcock further discloses a post (upright post 12 or upright post 80, Figs. 1-2 and 20-22) for mounting in the post support.
Regarding claim 10, the modified Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 9. Babcock further discloses at least one target flag (side target 40, Figs. 18-19) mounted to rotate on the post (on accessory rail 14 of post 12; para. 0083, lines 1-4, “to ‘swing’ from side to side”) when the at least one target flag (40) is hit by a firing round. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Anderson, in further view of Big Dog Steel Hostage Target (non-patent literature; hereinafter BDS).
Regarding claim 11, the modified Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 9. Babcock does not disclose a silhouette target adapter mounted on the post (rather, Babcock teaches a silhouette target 10, Fig. 1, supported directly on a supporting end of the post). However, BDS teaches a target structure comprising a silhouette target adapter (NPL document, pg. 2, second paragraph, line 2, “hostage mount”; last paragraph, “a ‘T’ Post mount”) for mounting on a post, the silhouette target adapter supporting a silhouette target (see image on pg. 1). BDS teaches that the target adapter permits the silhouette target to be easily swapped out without tools (pg. 2, second paragraph, lines 3-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Babcock by providing a silhouette target adapter as taught by BDS for mounting on the post to support the silhouette target, so that the silhouette target can be quickly and easily swapped out.
Regarding claim 12, the modified Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 11. Babcock further teaches a target (side plate 40, Figs. 18-19) mounted to rotate on the post (12) when the target (40) is hit by a firing round (para. 0083). Babcock does not explicitly teach the rotating target being combined with the silhouette target as a hostage-taker target. However, BDS further discloses the silhouette target has a hostage-taker target (orange target shown in image on pg. 1; pg. 2, second paragraph, line 1, “the hostage taker”) which is clearly understood to be mounted to rotate on the post when the hostage-taker target is hit by a firing round (pg. 2, second paragraph, line 1-2, letting the hostage-taker target react independently of the hostage target). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Babcock to include, with the silhouette target, a hostage-taker target as taught by BDS mounted to rotate on the post when the hostage-taker target is hit by a firing round, in order to simulate a hostage scenario for training purposes.
Regarding claim 13, the modified Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 12. BDS further teaches the silhouette target has a hostage target (pg. 2, second paragraph, line 2, “the hostage target”) hung from a hook (see annotated image below) that is mounted on the post via the silhouette target adapter/hostage mount which permits the hostage silhouette target to be easily swapped out without tools, as discussed above for claim 9. The limitation “so that the hostage target falls from the hook when the hostage target is hit by a firing round” is a functional limitation describing an intended result when using the claimed invention. Regarding functional limitations, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As discussed above in the rejection under 35 USC 112(b), it is unclear how the claimed function is performed or the result is achieved by the claimed structure. Because the prior art teaches all of the structural limitations of the claimed invention, as discussed above, the examiner concludes that the prior art would be equally capable of performing the claimed function, as best understood by the examiner in view of the issues under 35 USC 112(b) above.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Tennison (US Patent No. 11,162,765, hereinafter Tennison).
Regarding claim 14, Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 1. Babcock does not teach at least one leg formed on each leg structure to raise the structure above the ground when the support structure is in a horizontal position. However, Tennison teaches a modular target structure with first and second leg structures (support pieces 103a, 103b, Fig. 1) each having at least one leg (support feet 121a-b, Fig. 2) formed thereon to raise the leg structures (103a-b) above the ground when the leg structures are in a horizontal position (col. 2, line 66-col. 3, line 6). Tennison teaches that the legs improve stability when deployed on uneven ground surfaces (col. 3, lines 3-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babcock by including at least one leg as taught by Tennison on each of the first and second leg structures, in order to improve stability of the structure on uneven ground.
Regarding claim 15, Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 1. Babcock does not teach a leg formed on each end of each leg structure to raise the structure above the ground when the support structure is in a horizontal position. However, Tennison teaches a modular target structure with first and second leg structures (support pieces 103a, 103b, Fig. 1) each having a leg (support feet 121a-b, Fig. 2) formed on each end to raise the leg structures (103a-b) above the ground when the leg structures are in a horizontal position (col. 2, line 66-col. 3, line 6). As noted above, Tennison teaches that the legs improve stability when deployed on uneven ground surfaces (col. 3, lines 3-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babcock by including a leg as taught by Tennison on each end of the first and second leg structures, in order to improve stability of the structure on uneven ground.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Johnson (US Patent Pub. 2014/0252719, hereinafter Johnson).
Regarding claim 17, Babcock teaches the claimed invention substantially as claimed, as set forth above for claim 1. Babcock does not teach a first target frame mount on the first leg structure and a second target frame mount on the second leg structure. However, Johnson teaches a target structure (Fig. 1) comprising a first target frame mount (horizontal section 46 with hole 58) on a first leg structure (22) and a second target frame mount (horizontal section 46 with hole 58) on a second leg structure (24), and a target frame (target support posts 64) connecting to the first target frame mount and the second target frame mount (para. 0065). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babcock by adding first and second target frame mounts on the first and second leg structures and a target frame connecting to the first and second frame mounts, as taught by Johnson, in order to support a cardboard or paper torso target (Johnson, para. 0063). 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US Patent No. 4,638,885, hereinafter Frederick) in view of Peachee (US Patent No. 1,612,941, hereinafter Peachee).
Regarding claim 18, Frederick discloses a modular structure (sawhorse 10, Figs. 1-4) comprising first and second leg structures (legs 28 and 30; col. 2, lines 61-63), a first interlocking slot (groove 32; col. 2, line 63) formed on an upper portion of a first end of the first leg structure (28), and a corresponding second interlocking slot (groove 34; col. 2, line 64) formed on a lower portion of a first end of the second leg structure (30), wherein the first interlocking slot (32) fits into the second interlocking slot (34) to removably secure (col. 1, lines 51-53; col. 3, lines 44-46) the first leg structure (28) to the second leg structure (30) in a first operating position (Fig. 3); and a beam support (bolts 24 supporting beam 12, Figs. 1-2) connecting into at least one opening (bores 36; col. 2, line 67) on the first leg structure (28) and at least one opening (bores 38; col. 2, line 68) on the second leg structure (30) to connect the first leg structure (28) to the second leg structure (30; col. 3, lines 1-3) in a second operating position (Fig. 4). The term “target” and the phrase “for supporting targets during target practice” in the preamble describe an intended use of the claimed structure and do not further limit the structure of the invention. Therefore, the description of intended use in the preamble is not given patentable weight. See MPEP 2111.02, subsection II.
Frederick lacks only an interconnecting member for connecting between the first and second leg structures. However, Peachee teaches a similar structure (Fig. 3) comprising an interconnecting member (brace 11) for connecting between first and second leg structures (legs 5) to form a substantially triangular shaped support structure (Fig. 3), in order to restrict transverse movement of the leg structures and firmly hold the leg structures in proper relation to each other (pg. 1, lines 85-88 and 99-112; pg. 2, lines 8-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick by adding an interconnecting member as taught by Peachee for connecting between the first and second leg structures, in order to brace the leg structures to prevent transverse movement of the leg structures and to firmly hold the leg structures in proper relation to each other.
Regarding claim 19, the modified Frederick teaches the claimed invention substantially as claimed, as set forth above for claim 18. Frederick further teaches a length of 2x6 wood (12; col. 3, lines 51-52) which reads on the claimed target mount, because Applicant has disclosed that the target mount may be a length of dimensional lumber (para. 0051-0052).
Regarding claim 20, the modified Frederick teaches the claimed invention substantially as claimed, as set forth above for claim 18. Frederick further teaches the support structure is configurable between the first and second operating positions (Figs. 3 and 4), and a collapsed position for transport and storage (col. 3, lines 44-46). Also see Peachee, pg. 1, line 109-pg. 2, line 2, which teaches the triangular shaped support structure formed by the interconnecting member (brace 11) and the leg structures (5) also being configurable to a collapsed position for transport and storage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bickel (US Patent Pub. 2018/0087881) discloses a modular target structure comprising an interconnecting member with a post support having a V-shaped slot for receiving a metal post at a predetermined offset angle, the metal post having a plurality of sockets for receiving a plurality of rotating flag targets, as disclosed but not claimed.
Dunstan (US Patent No. 10,955,225) discloses a triangular shaped target support structure supporting a vertical post (Figs. 1a-b) or a horizontal cross-beam (Figs. 2a-b).
Hoy, Jr. (US Patent No. 10,088,279) discloses a modular target structure comprising a pair of substantially triangular support structures supporting a cross-beam therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 4, 2022/